Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is in response to the communication filed on 6/22/22.  Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.  This Action is Non-Final.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 13-15 and 17-20 depend from a canceled claim.  It is unclear what each of claims 13-15 and 17-20 encompass.  Examiner notes if claim 13 is amended to depend from claim 1, the claim would require rejection as a duplicate claim.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11, 12 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, and alternatively unpatentable over, Li et al. US 2014/0023926 A1.
	Li teaches a battery includes a first electrode including a plurality of particles containing lithium, a layer of carbon at least partially coating a surface of each particle, and electrochemically exfoliated graphene at least partially coating one or more of the plurality of particles. The battery includes a second electrode and an electrolyte. At least a portion of the first electrode and at least a portion of the second electrode contact the electrolyte (abstract; abstract Figure).    Implementations of the electrode material may include one or more of the following. The particles can include lithium iron phosphate, lithium iron oxide, lithium iron phosphorous oxide, lithium cobalt oxide, lithium manganese oxide, lithium nickel oxide, lithium cobalt manganese nickel, or lithium cobalt manganese nickel oxide. The layer of carbon can include a layer of amorphous carbon. The electrochemically exfoliated graphene can include a plurality of flakes of electrochemically exfoliated graphene disposed on the carbon. The electrochemically exfoliated graphene can form about 0.001 wt % to about 5 wt % of the electrode material. A specific capacity of the electrode material can be at least about 180 mAh/g, such as about 210 mAh/g. The electrode material can include an additive material including a conductive additive material, a bonding agent, a carbon material, or a solvent. In some examples, the carbon material can include graphite, soft carbon, hard carbon, carbon nanotubes, or carbon fibers. The electrode material can include sulfur, silicon, tin, ceramic materials, or lithium sulfide. The electrode material can include a transition metal dichalcogenide. The electrode material can be a cathode material or an anode material [0007].  The positive electrode active material layer is formed on a positive electrode current collector sheet.  The electrolyte solution included 1 M lithium hexafluorophosphate dissolved in a 1:1:1 by volume mixture of ethyl methyl carbonate, dimethyl carbonate, and vinylene carbonate. In some examples, the electrolyte solution included 1 M lithium hexafluorophosphate dissolved in a 1 mixture of ethylene carbonate, ethyl methyl carbonate, and dimethyl carbonate (1:1:1 wt %) with 1% vinylene carbonate. See at least [0057], [0064] and [0065].
	Thus the claims are anticipated.  Claim 20 recites “which is electrochemically degraded or reacted into highly resistant carbon in an overcharged state”, which is a use limitation that has not been given patentable weight.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY M DOVE/Primary Examiner, Art Unit 1727